Motion Denied and Order filed December 16, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00811-CV
                                   ____________

                      ANTHONY SAINT VAL, Appellant

                                         V.

 PATRICIA HILL, VICE-PRESIDENT OF GLENCAIRN ASSOCIATION
                  BOARD OF DIRECTORS, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1129479

                                     ORDER

      Appellant’s request of November 22, 2021, that we proceed with this appeal
as if appellee had not filed a brief is DENIED.

                                     PER CURIAM

Panel Consists of Chief Justice Christopher, and Justices Spain and Wilson (Spain,
J. dissenting).